Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2002

USA v. Bell
Precedential or Non-Precedential:

Docket 0-4154




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Bell" (2002). 2002 Decisions. Paper 55.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/55


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                          No. 00-4154
                          ___________

                  UNITED STATES OF AMERICA,



                               v.

                        QUINTIN A. BELL,

                                 Appellant
                          ___________

        On Appeal from the United States District Court
            for the Western District of Pennsylvania

District Court Judge:   The Honorable D. Brooks Smith, Chief Judge

                (D.C. Criminal No. 00-cr-00006)
                          ___________

          Submitted Under Third Circuit L.A.R. 34.1(a)
                        January 17, 2002

      Before: RENDELL, FUENTES, and MAGILL, Circuit Judges

              (Opinion Filed: January 29, 2002)
                   ________________________

                      MEMORANDUM OPINION
                   ________________________
FUENTES, Circuit Judge:
     Tried before a jury, inmate, Quintin A. Bell, was convicted of
unlawful possession
of marijuana by an inmate in violation of 18 U.S.C. 1791 (a) (2). Bell
was sentenced to a
term of fifteen months and a three year term of supervised release. Bell's
conviction was
the result of an investigation of drug smuggling into the prison facility.
On February 2,
2000, prison officials believed that Bell had ingested or secreted a
quantity of marijuana
during a visit with his wife, Monique Bell. After an initial search
yielded no contraband,
he was placed into a dry cell where his activities were videotaped and his
feces and urine
were examined for drugs. Eventually, while in the dry cell, Bell's feces
was found to
contain Latex, a material commonly used in connection with drug smuggling.
Based on a
belief that, at one point, Bell had ingested the contents of the Latex
material found in his
feces, officials obtained three urine samples from Bell. All three tested
positive for THC,
a metabolite of marijuana.
     On appeal, Bell contends that prison officials did not have
reasonable suspicion to
place him in a dry cell and to search his urine and feces and to
videotape his activities
while in the cell. Specifically, Bell alleges that since the strip,
visual, and body cavity
searches conducted on him revealed no contraband, prison officials never
possessed the
requisite reasonable suspicion to confine and detain him in a dry cell
while placing his
exercise of bodily functions under surveillance. He maintains, then, that
the ensuing
search of his feces and urine was unconstitutional, and that the results
of those searches
should have been suppressed by the District Court.
     We conclude that prison officials had a reasonable basis to place
Bell in the dry
cell and that, because Bell had no reasonable expectation of privacy in
his cell, no
constitutional rights were violated by the search of his urine and feces.
We note that by
Bell's own concession, the constitutionality of placing inmates in dry
cells has been
repeatedly upheld. See, e.g., United States v. Holloway, 128 F.3d 1254,
1256 (8th Cir.
1997). Moreover, we find that under the circumstances leading up to and
surrounding
Bell's detention, there existed a reasonable suspicion on the part of
prison officials, that
both warranted and justified the use of the dry cell facility.
     We further agree with the District Court's conclusion that "the
search of urine and
feces removed from Inmate Bell's dry cell did not violate his rights under
the Fourth
Amendment because he possessed no legitimate expectation of privacy
therein". As noted
by the District Court:
                              Here, the search at issue concerned items
removed from Bell's cell.
               No efforts were taken by prison officials to physically
extract from
               ...Bell's person urine, feces, tissue or any other bodily
fluid. Instead
               prison officials if I may be forgiven this lapse into
cliche simply
               waited for nature to take its course. Accordingly, under
Hudson v.
               Palmer, 468 U.S. at 526, the search of the urine and feces
removed
               from...Bell's dry cell did not violate his rights under the
Fourth
               Amendment because he possessed no legitimate expectation of
               privacy therein.

     In these circumstances, we discern no error on the part of the
District Court.
Accordingly, we will affirm Bell's judgment of conviction and the
sentenced imposed.
_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.


                                        /s/Julio M. Fuentes
                                        Circuit Judge